DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because FIG. 3A illustrates the variable frequency mode data enable signal, DE_Freesync, comprised of active periods, ACT_N and ACT_F, and vertical blank periods VB_F.  The specification [0048] discloses DE_Freesync is composed of ACT_F and VB_F.  The specification, [0047] and FIG. 2A, discloses ACT_N represents an active period in the normal frequency mode. 

[0047] Referring to a data enable signal DE_Normal of the normal frequency mode, as shown in FIGS. 2A and 2B, a frame F_N may include an active period ACT_N and a vertical blank period VB_N.  In the normal frequency mode, each of a plurality of frames may include an active period ACT_N and a vertical blank period VB_N.

.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for lighting a liquid crystal display”, and “means for not lighting the liquid crystal display” in Claim 19.  Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents 

The Claim 19 limitation “means for outputting a light-source controlling signal” does not recite sufficient structure, materials, or acts that perform the claimed function of outputting a light-source controlling signal.  This limitation is being interpreted under 35 USC §112(f).  If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to add the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations does recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9-11, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2019/0164506).

Claim 1 (Original), Wu teaches a  liquid crystal display device comprising:
a liquid crystal display panel [¶0022 and fig. 3 @330];
a timing controller [construed as fig. 6 @610, construed as a timing controller because it controls backlight timing] configured to output a light-source controlling signal [fig. 7 @611, ¶0036] during a variable frequency mode [second periods are changed based on a change in Vsync, ¶0042, “The synchronous backlight device and the operation method thereof can be applied in the backlight control scenarios where the vertical sync signal is variable, or the vertical sync signal is fixed”] comprising a plurality of frames with variable frame frequencies [¶0004, “…lengths of the video frame periods F1, F2 F4 and F4 are different from one another (as illustrated in FIG. 2A and FIG. 2B)”], 
the light-source controlling signal [figs. 6 and 7 @611] having a high level [¶0036, “When the first enablement signal 611 is at a high level, the first PWM signal generating circuit 620 is enabled.  Thus, the first PWM signal generating circuit 620 may generate the first PWM signal 621 in the first periods P91 and P101”] during a light-on period [fig. 7 @P91, ¶0003, “When the backlight control signal BL2 is at a high level, the backlight source provides backlight”, the control properties of BL3 are construed the same as BL1 and BL2, fig. 7 @BL3 is the first PWM signal in the first period] preset in an early period of a frame of the plurality of frames [¶0036 teaches the first periods fig. 7 @P91 and P101], and 
a low level [fig. 7 @611 low] during a light-off period [fig. 7 @P92, ¶0036 teaches when 611 is low, 620 is disabled and the first PWM signal 621 is low and does preset to a length [fig. 7 illustrates P92 is the difference between the frame duration and the fixed duration of P91] according to a frame frequency [first periods (fig. 7 @P91, P101) are fixed duration, second periods (fig. 7 @P92, P102) are variable duration, thus the second period duration is set by the frame duration/frame frequency] in a latter period of the frame [fig. 7 @P92 occurs in the latter portion of frame F9] of the plurality of frames; and
a light source [fig. 3 @350] configured to emit light [the first PWM signal 621 and BL3 are high] during the light-on period [fig. 7 @P91] and 
not emit light during the light-off period in response to the light-source controlling signal [in the light-off period (fig. 7 @P92) the light-source controlling signal (fig. 7 @611) is low, the first PWM driving signal generator 620 is disabled (¶0035-¶0036), there is no first PWM signal 621, and light is not emitted from the backlight in response to the light source controlling signal].

Regarding Claim 2 (Original), Wu teaches the liquid crystal display device of Claim 1, wherein the timing controller comprises
a frequency mode determiner [fig. 6 @610] configured to determine [by calculating a changed second period] a frequency mode is the variable frequency mode [¶0042, Vsync signal is variable] using a synchronization signal [fig. 5 @Vsync]; and
a light-source controlling signal generator [fig. 6 @610] configured to generate the light-source controlling signal [fig. 6 @611] when the frequency mode is the variable frequency mode [second periods are changed based on a change in Vsync].

Regarding Claim 4 (Original),  Wu teaches the liquid crystal display device of Claim 1, wherein 
the timing controller [fig. 6 @610] is configured to output a light-source controlling signal [the output of 610 across the entire frame, figs. 6 and 7 @611 during P91 and figs. 6 and 7 @612 during P92] having the high level throughout the frame [fig. 7 illustrates 611 and 612 result in a high level enablement signal across the first and second periods which is the entire frame] high level of the plurality of frames during a normal frequency mode [Vsync is constant all second periods are the same duration] comprising a plurality of frames with constant frame frequencies [fig. 7 @F9 is same duration as F10].

Regarding Claim 9 (Original), Wu teaches the liquid crystal display device of Claim 1, further comprising:
a light-source driver [fig. 6 @341] configured to generate a light-source driving signal [first enabling signal, fig. 7 @611] having a pulse width modulation level [first PWM signal, fig, 7 @621] corresponding [construed as related] to [621 is high only if 611 is high] the high level of the light-source controlling signal [fig. 7 @611] and 
a low level [fig. 7 @621] corresponding [construed as related] to [621 is low when 611 is low] the low level of the light-source controlling signal [611].

Regarding Claim 10 (Original), Wu teaches a method of driving a liquid crystal display device, the method comprising:
outputting a light-source controlling signal [figs. 6 and 7 @611, ¶0036] during a variable frequency mode [second periods are changes based on a change in Vsync, ¶0042, “The synchronous backlight device and the operation method thereof can be applied in the backlight control scenarios where the vertical sync signal is variable, or the vertical sync signal is fixed”, fig. 4] comprising a plurality of frames with variable frame frequencies [¶0004, “…lengths of the video frame periods F1, F2 F4 and F4 are different from one another (as illustrated in FIG. 2A and FIG. 2B)”], the light-source controlling signal [fig. 7 @611] having 
a high level [¶0036, “When the first enablement signal 611 is at a high level, the first PWM signal generating circuit 620 is enabled.  Thus, the first PWM signal generating circuit 620 may generate the first PWM signal 621 in the first periods P91 and P101”] during a light-on period [fig. 7 @P91, ¶0003, “When the backlight control signal BL2 is at a high level, the backlight source provides backlight”, the control properties of BL3 are construed the same as BL1 and BL2, in the first period 621 is BL3] preset in an early period of a frame of the plurality of frames [¶0036 teaches the first periods fig. 7 @P91 and P101], and 
a low level [fig. 7 @611 low] during a light-off period [fig. 7 @P92, ¶0036 teaches when 611 is low, 620 is disabled and there is no first PWM signal 621] preset to a length [fig. 7 illustrates P92 is the difference between the frame duration and the fixed duration of P91] according to a frame frequency [first periods (fig. 7 @P91,  in a latter period of the frame [fig. 7 @P92 occurs in the latter portion of frame F9] of the plurality of frames; and
lighting a liquid crystal display panel during the light-on period of the frame based on the light-source controlling signal [in the light-on period (fig. 7 @P91) 611 is high, and the first PWM signal 621 is high which causes backlight emission] during the variable frequency mode [second periods are changed based on a change in Vsync]; and
not lighting the liquid crystal display panel during the light-off period of the frame based on the light-source controlling signal [in the light-off period (fig. 7 @P92) the light-source controlling signal (fig. 7 @611) is low, the first PWM driving signal generator 620 is disabled (¶0035-¶0036), 621 does not exist, and the liquid crystal display panel is not lighted based on the light source controlling signal] during the variable frequency mode [second periods are changed based on a change in Vsync].

Regarding Claim 11 (Original), Wu teaches the method of Claim 10, further comprising:
determining whether a frequency mode is the variable frequency mode using a synchronization signal [Vsync ,¶0034, “If lengths of the video frame periods are changed, lengths of the second periods P92 and P102 are also changed along therewith, but lengths of the first periods P91 and P101 are not”]; and
generating the light-source controlling signal when the frequency mode is the variable frequency mode [fig. 6 @611 is generated when the second periods are not fixed].

Regarding Claim 13 (Original), Wu teaches the method of Claim 10, further comprising:
outputting a light-source controlling signal [the output of 610 across the entire frame, fig. figs. 6 and 7 @611 during P91 and figs. 6 and 7 @612 during P92] having the high level throughout the frame [fig. 7 illustrates 611 and 612 result in a high level enablement signal across the first and second periods which is the entire frame] of the plurality of frames during a normal frequency mode [Vsync is constant, all second periods are the same duration] which includes a plurality of frames with constant frame frequencies [fig. 7 @F9 is same duration/frequency as F10].

Regarding Claim 18 (Original), Wu teaches the method of Claim 10, further comprising:
generating a light-source driving signal [first PWM signal, fig, 7 @621] having a pulse width modulation level [first PWM signal, fig, 7 @621] corresponding [construed as related] to [621 is high only if 611 is high] the high level of the light-source controlling signal [fig. 7 @611] and 
a low level [fig. 7 @621] corresponding [construed as related] to [621 is low when 611 is low] the low level of the light-source controlling signal [611], and
providing the light-source driving signal [¶0037 teaches 621 is output to fig. 3 @350 while second PWM generator is disabled] to a light source [fig. 3 @350].

Regarding Claim 19 (Original), Wu teaches a system of driving a liquid crystal display device, the system comprising:
means for outputting [fig. 6 @610] a light-source controlling signal [figs. 6 and 7 @611, ¶0024] during a variable frequency mode [¶0042, second periods are changed based on a change in Vsync] comprising a plurality of frames with variable frame frequencies [¶0004, “…lengths of the video frame periods F1, F2 F4 and F4 are different from one another (as illustrated in FIG. 2A and FIG. 2B)”], 
the light-source controlling signal [fig. 7 @611] having a high level [¶0036, “When the first enablement signal 611 is at a high level, the first PWM signal generating circuit 620 is enabled.  Thus, the first PWM signal generating circuit 620 may generate the first PWM signal 621 in the first periods P91 and P101”] during a light-on period [fig. 7 @P91, ¶0003, “When the backlight control signal BL2 is at a high level, the backlight source provides backlight”, the control properties of BL3 are construed the same as BL1 and BL2, in the first period 621 is BL3] preset in an early period of a frame of the plurality of frames [¶0036 teaches the first periods fig. 7 @P91 and P101], and 
a low level [fig. 7 @611 low] during a light-off period [fig. 7 @P92, ¶0036 teaches when 611 is low, 620 is disabled and the first PWM signal 621 is not generated and does not cause light to be emitted from the backlight] preset to a length [fig. 7 illustrates P92 is the difference between the frame duration and the fixed duration of  according to a frame frequency [first periods (fig. 7 @P91, P101) are fixed duration, second periods (fig. 7 @P92, P102) are variable duration, thus the second period duration is set by the frame duration/frame frequency] in a latter period of the frame [fig. 7 @P92 occurs in the latter portion of frame F9] of the plurality of frames; 
means for lighting a liquid crystal display panel [fig. 3 @350] during the light-on period of the frame [fig. 7 @P91] based on the light-source controlling signal [during P91 611 is high, the first PWM signal 621 is BL3 and light is emitted] during the variable frequency mode [second periods are changed based on a change in Vsync]; and
means for not lighting the liquid crystal display panel based on the light-source controlling signal [in the light-off period (fig. 7 @P92) the light-source controlling signal (fig. 7 @611) is low, the first PWM driving signal generator 620 is disabled (¶0035-¶0036), 621 is not generated, and the liquid crystal display panel is not lighted based on the light source controlling signal] during the variable frequency mode [second periods are changed based on a change in Vsync].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kim (US 2019/0378459).  All reference is to Wu unless indicated otherwise.

Regarding Claim 3 (Original), Wu teaches the liquid crystal display device of Claim 2, wherein 
the frequency mode determiner [fig. 6 @610] is configured to determine the frequency mode [Vsync variable or fixed] using the synchronization signal [figs. 5 and 6 @ Vsync, ¶0025 teaches using video sync information (e.g., the vertical sync signal, the data enablement signal and/or any other sync signal) from the video processing circuit to determine first and second periods] corresponding [¶0034 teaches if the Vsync interval is changed, the duration of the second period changes] 
to a vertical blank period [construed as the second period (fig. 5 @P52) which ¶0027 teaches is a blanking period] of the frame of the plurality of frames
Wu does not teach determining a counting value of Vsync
Kim teaches determining a counting value of Vsync [¶0085, “The frequency detecting unit 123 may be a counter and detect a variable frame frequency by counting the vertical blank periods using the counter”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of counting the interval between Vsync pulses, as taught by Kim, into the liquid crystal device taught by Wu, in order to determine the frame duration using a simple counter and by comparing consecutive counts determine whether Vsync is fixed or variable.

Regarding Claim 12 (Original), Wu teaches the method of Claim 11, wherein 
the frequency mode [Vsync variable or fixed] is determined using the duration [¶0034, “If lengths of the video frame periods are changed, lengths of the second periods P92 and P102 are also changed along therewith, but lengths of the first periods P91 and P101 are not”] of the synchronization signal [Vsync] corresponding  to a vertical blank period of the frame [construed as the second period (fig. 5 @P52) which ¶0027 teaches is a blanking period] of the plurality of frames  
Wu does not teach determining a counting value of Vsync
Kim teaches determining a counting value of Vsync [¶0085, “The frequency detecting unit 123 may be a counter and detect a variable frame frequency by counting the vertical blank periods using the counter”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps of counting the interval between Vsync pulses, as taught by Kim, into the liquid crystal device taught by Wu, in order to determine the frame duration using a simple counter and by comparing consecutive counts determine whether Vsync is fixed or variable.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Seo (US 2012/0147291).

Regarding Claims 5 and 14 (Original), Wu teaches the liquid crystal display device of Claim 1 and the driving method of Claim 10
Wu does not teach the length of the light-on period [fig. 7 @P91] corresponds to a frame length of 120 Hz
Seo teaches the length of a light-on period [fig. 7 period between 120 Hz backlight sync pulses] corresponds to a frame length of 120 Hz [both durations are 8.3 msec]
.

Allowable Subject Matter
Claims 6-8, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a Statement of Reasons for the Indication of Allowable Subject Matter:  

Claims 15-17 are method claims corresponding respectively to apparatus Claims 6-8 and contain essentially the same subject matter.
Claims 6 requires setting the backlight-on duration based on the highest frame frequency in a range of variable frame frequencies. Wu does not disclose how the light-on duration is determined.  Tada (US 2016/0232855) teaches setting a backlight-on duration based on a lookup table containing a range of frequencies. Tada does not teach selecting the largest frame frequency from a range of frequencies.
Claim 7 requires setting the backlight-on duration based on a frame frequency that is greater than the range of variable frame frequencies. Wu and Tada do 
Claim 8 requires setting the backlight-on across the entire frame when the display frame length is less than the length of the light-on period. Wu and Tada do not disclose setting a required light-on period when the frame length is less than the determined light-on period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 2020/0090597)
Meng (US 2020/0226986)
Tada (US 2016/0232855)
Li (US 2018/0033379).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694